Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147842-3                                                                                              Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  HOME-OWNERS INSURANCE COMPANY,                                                                           David F. Viviano,
          Plaintiff-Appellee,                                                                                          Justices


  v                                                                  SC: 147842
                                                                     COA: 310157
                                                                     Genesee CC: 09-092739-CK
  ELIAS CHAMMAS and CHAMMAS, INC.,
  d/b/a PARADISE MINI MART,
             Defendants,
  and
  COREY PARKS,
             Defendant-Appellant.
  _________________________________________/
  HOME-OWNERS INSURANCE COMPANY,
          Plaintiff-Appellee,
  v                                                                  SC: 147843
                                                                     COA: 310167
                                                                     Genesee CC: 09-092739-CK
  ELIAS CHAMMAS and CHAMMAS, INC.,
  d/b/a PARADISE MINI MART,
             Defendants-Appellants,
  and
  COREY PARKS,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 10, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         d0224
                                                                                Clerk